Citation Nr: 1542272	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  14-04 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for an ankle disability, currently rated at 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel






INTRODUCTION

The claimant is a member of the Illinois National Guard. He served on active duty from April 2004 to August 2004, June 2006 to October 2007, January 2012 to May 2012, and January 2014 to October 2014. He reported to active duty on February 9, 2015, and there is no evidence of record to indicate this period of active duty has ended.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).

The issue of traumatic brain injury has been raised by the record in a February 17, 2011 VA neurology consultation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a memorandum of substantive appeal in lieu of VA Form 9, received by VA in December 2013, the representative did not state whether the appellant was asking for a hearing before the Board and, if so, the type of hearing. However, the appellant's representative requested a hearing in a Statement of Accredited Representative in Appealed Case, dated July 21, 2015. Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person. 38 U.S.C.A. § 7107 (West 2014). The VA sent the appellant a hearing options request letter on August 31, 2015, and allowed 30 days for a response. The letter stated that if the appellant did not respond with his choice of a type of hearing, the VA would schedule him for a Travel Board 

hearing. Instead of adhering to this stated procedure, the case was certified as a no hearing appeal when no response was received from the appellant. Since the representative stated that the appellant would like a hearing and no preference for the type of hearing was ever given, remand is necessary to schedule the appellant for a Travel Board hearing.

The appellant reported to active duty on February 9, 2015, and there is no evidence of record to indicate this period of active duty has ended. The Travel Board hearing should be scheduled for after the appellant is released from active duty, so as not to conflict with his active duty commitments.


Accordingly, the case is REMANDED for the following action:

1. 	As there is reason to believe the claimant is currently on active duty, verify the claimant's current military duty status.

2.	Schedule the claimant for a Travel Board hearing, to be held after the claimant is released from active duty.
Then, process the case in accordance with established appellate procedure

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






